James Edward Welsh, Judge
Brian L. Hicks appeals his conviction following a bench trial for one count of first-degree sexual misconduct (§ 566.093, RSMo 1), a class B misdemeanor, for which he was sentenced to 180 days in the Jackson County Department of Corrections. We affirm.
Background
The evidence presented at Hicks’s bench trial showed that, on the morning of June 1, 2015, Patricia Stefancik was at a McDonald’s restaurant with her husband and noticed Hicks sitting at a nearby table. Stefancik could see that Hicks was holding his exposed penis in his hand and masturbating. Stefancik, who identified Hicks at trial, told the judge that she was “shocked to see something like that in public.” Ste-fancik also saw that there was a child *275sitting, nearby, so she notified a McDonald’s employee about the situation.
The police were summoned, 'and Hicks was promptly arrested and taken to a, detention facility where he was “under the control of the City of Independence, its jail staff, and its police department.” That afternoon, Hicks was interviewed by Independence Missouri Police Detective Robert Brady. The detective went over the Miranda2 warnings with Hicks, and Hicks agreed to speak with him.
The interrogation was not recorded, but Detective Brady recounted that Hicks told him that he was masturbating-in the McDonald’s restaurant, and there was a woman there who seemed “alarmed by his behavior.” Hicks told the officer that he did not think anybody could see him where he was at, and he stated that “he didn’t have any intention on harming anybody.”
Psychologist Dr. Eric Gaughan testified for the defense that he had examined Hicks at the Jackson County Detention Center shortly before the trial. The doctor sought to determine- whether Hicks, who has a history of mental health issues, had understood the Miranda warnings when he agreed to speak with Detective Brady.
The circuit court ultimately found Hicks guilty of first-degree sexual misconduct and sentenced him to 180 days in the Jackson County Department of Corrections. Hicks was given credit for time served and released. Hicks appeals.
Discussion
Hicks contends that the circuit court erred in finding .him guilty of sexual misconduct because the State produced no evidence to establish that the crime occurred in the .State of Missouri, in that there was no evidence at trial as to where the McDonald’s restaurant was located, and, thus, the State failed to establish its jurisdiction over the. crime.
We review a claim of insufficient evidence to establish that the crime -occurred in Missouri under.the same standard that we apply to a claim of insufficient evidence. See State v. Williams, 455 S.W.3d 1, 5-6 (Mo. App. 2013) (noting that a claim that the State “failed to prove beyond a reasonable doubt that the crimes occurred in .Missouri” “takes the form of a sufficiency-of-the-evidence challenge”). In reviewing a claim of insufficient evidence in a court-tried criminal case, we are limited to determining whether there is sufficient evidence from which the trial court could have reasonably found the defendant guilty. State v. Vandevere, 175 S.W.3d 107, 108 (Mo. banc 2005). In applying this standard, we accept all evidence and inferences favorable to the judgment as true, and we disregard all evidence and inferences to the contrary. Id. We greatly defer to the trier of fact, and we give equal weight to circumstantial evidence and direct evidence. State v. Shoemaker, 448 S.W.3d 853, 856 (Mo. App. 2014).
Pursuant to section 541.191, Missouri courts have jurisdiction to enforce a criminal law if any element of the crime occurs within the state.3 “Jurisdiction describes the power of a court to try a case.” State v. Taylor, 238 S.W.3d 145, 149 (Mo. banc 2007). “Jurisdictional doctrine prevents courts from holding trials when the *276crime at issue occurred out of state; a state court lacks the authority to enforce criminal law unless the conduct, or some substantial portion of it, occurred within the state.” Id. A court cannot hear a case if it lacks jurisdiction. Id. The standard of proof required to establish jurisdiction in a criminal case has not been definitively resolved in Missouri. Williams, 455 S.W.3d at 6.4 As was the case in Williams, however, we need not decide that issue “because we are convinced that the evidence adduced here was sufficient under the highest standard—beyond a reasonable doubt—to establish that Missouri has jurisdiction.” Id.
Hicks argues that, here, “the State produced no evidence alleging where any element of the crime occurred, thus failing to prove beyond any standard of proof that the crime occurred in Missouri.” (Emphasis added.) He claims that State v. Kleen, 491 S.W.2d 244 (Mo. 1973), is “directly on point.” There, the defendant was convicted in Missouri on an insufficient funds check charge. Id. at 244. The appellate court reversed, finding that, while the check was signed in Missouri, the acts necessary to make the instrument a “check” under the applicable statute (i e., filling in the “amount” and “payable to” sections) occurred later in Tennessee. Id. at 245-46. Thus, the offense was committed in Tennessee, and Missouri did not have jurisdiction. Id. We find Kleen to be distinguishable. There was direct evidence in Kleen that the crime actually occurred in Tennessee. Here, there is no evidence that the crime occurred in another state. As in Williams, however, there is circumstantial evidence from which a reasonable trier of fact could find that the crime occurred in Missouri.
In Williams, the appellant contested his convictions for statutory sodomy by claiming that the State failed to prove that the crimes took place in Missouri. 455 S.W.3d at 5-6. There, the State presented evidence that the defendant would pick up the victim in Arkansas and take her to his home in Missouri. Id. at 7. The appellate court held that, by presenting evidence that the victim visited defendant and that defendant lived at a Missouri residence during the charge period, the State presented sufficient circumstantial evidence for a fact-finder to infer that the alleged crime occurred in Missouri. Id. In response to the appellant’s suggestion that circumstantial evidence could not establish jurisdiction, the Court explained:
[T]he general rule is that “[t]he State may prove its case by presenting either direct or circumstantial evidence connecting the defendant to each element of the crime.” — Here, jurisdiction is not, strictly speaking, an element of [the crime]. Defendant, however, has not cited ... any legal authority supporting the notion that proof of jurisdiction requires any greater evidentiary basis than that required to prove an element of the offense. Because circumstantial evidence may provide a sufficient evi-dentiary basis for proving an element of the offense, we see no reason why it cannot provide a sufficient evidentia-ry basis to support a finding of jurisdiction.
Id. (internal citations omitted) (emphasis added). Hicks attempts to distinguish *277Williams by arguing that, in his case, “the State failed to adduce any evidence—direct or circumstantial—that a reasonable fact-finder could use to infer and conclude by any standard of proof that the alleged crime occurred in Missouri.” We disagree.
Viewing the evidence in the light most favorable to the judgment, the State presented sufficient circumstantial evidence from which it reasonably could be inferred that the crime occurred in Independence, Missouri. Hicks was arrested shortly after the incident and taken to the Independence Police Department’s jail. That same afternoon, he was interviewed by Detective Robert Brady from the Independence Missouri Police Department regarding the offense that took place that morning. At trial, the State introduced into evidence a form entitled: “INDEPENDENCE MO POLICE DEPARTMENT Warning of Rights,” from which Detective Brady read Hicks his Miranda rights. From the foregoing, the court could reasonably infer that a Missouri police department was investigating a crime that occurred in Missouri. In addition, although Hicks did not need to raise the issue of the court’s jurisdiction in order to preserve it for appellate review, see Rule 29.11(e), the fact that the defense did not at any point object to the venue of the trial also supports the inference that the crime took place in Missouri. All of this constitutes sufficient circumstantial evidence to establish jurisdiction beyond a reasonable doubt.
While the trial court did not make a specific finding as to jurisdiction, we can reasonably infer from the court’s finding of guilt that the court found that the State had established all elements of the crime, including jurisdiction. Where the facts support conflicting inferences, we “ ‘must presume—even if it does not affirmatively appear in the record—that the trier of fact resolved any such conflicts in favor of the prosecution, and must defer to that resolution.’” Shoemaker, 448 S.W.3d at 858-59 (quoting State v. Chaney, 967 S.W.2d 47, 53-54 (Mo. banc 1998)). Thus, we must presume that the trial court found that Hicks committed the crime in the State of Missouri and that Missouri therefore had jurisdiction. Accordingly, applying the requisite deference to the trial court’s judgment, this point is denied. See id. at 859.
Based on the foregoing, we affirm the circuit court’s judgment.

. Statutory references are to the Revised Statutes of Missouri (RSMo) 2000, as updated by the 2013 Cumulative Supplement and the 2014 Non-Cumulative Supplement.


. Miranda v. Arizona, 384 U.S. 436, 86 S.Ct. 1602, 16 L.Ed.2d 694 (1966).


. Pursuant to section 541.191.1(1), Missouri "has jurisdiction over an offense that a person commits by his own conduct or the conduct of another for which such person is legally accountable if [c]onduct constituting any element of the. offense or a result of such conduct occurs within this staie[.]” (Emphasis added.)


. The Williams Court noted that “of the states that have addressed the standard of proof for establishing jurisdiction when factually disputed in a criminal context, the dominate [sic] view is that the state must establish its jurisdiction beyond a reasonable doubt." 455 S.W.3d at 6 n. 6 (citing People v. Gayheart, 285 Mich.App. 202, 776 N.W.2d 330, 338 (Mich. Ct. App. 2009) (collecting cases); Wayne R. LaFave, et at, Criminal Procedure 16.4(d) (3d ed. 2007)).